DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Continued Examination Under 37 CFR 1.114
II.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
III.	Claims 1-3, 5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shriver et al. (US 9,652,840 B1) in view of Alster et al. (WO 00/04341).
Regarding claim 1 Shriver teaches a method comprising the steps of providing an image of a field for crop plants (see claim 1, col. 26, lines 10-14 and Fig. 10, receiving a first image of the geographic region reads on providing an image of a field for crop plants); analyzing the image and identifying cultivation features (nitrogen status of soil) that give information as to how the field has been cultivated by machine (nitrogen application applied by machine (see claim 1, col. 26, lines 38-39)) in the past (see claim 1, col. 26, lines 15-27, determining a first growth stage at a first time for plants within the geographic region based on the first image; determining a first nitrogen change for the geographic regions based on the first growth stage; and repeating the above for a second nitrogen availability for the geographic region at a second time reads on analyzing the image and identifying cultivation features that give information as to how the field has been cultivated by machine in the past); ascertaining at least one value (nitrogen prescription) for at least one working parameter (nitrogen application by machine) based on the cultivation features (see claim 1, col. 26, lines 30-36, identifying a nitrogen status anomaly for the geographic region and in response to identifying the nitrogen status anomaly, determining a nitrogen prescription for the geographic region to be applied by machine reads on ascertaining at least one value (nitrogen prescription) for at least one working parameter based on reference to the cultivation features); and creating a digital cultivation map (presentation of nitrogen related information) for the field (see col. 25, lines 44-51 and Fig. 10, presenting nitrogen related information as a map illustrating geographic sub-region nitrogen prescriptions reads on creating a digital cultivation map for the field), and determining one or more zones (geographic sub-region nitrogen prescriptions) of the digital cultivation map based on defining at least one feature of a zone (area of nitrogen status anomaly) using the at least one value (nitrogen prescription) ascertained for the at least one working parameter (nitrogen application by machine) (see col. 25, lines 43-50 & col. 26, lines 30-36 and Fig. 10, presenting nitrogen-related information including geographic sub-region nitrogen prescriptions, wherein the geographic sub-region of nitrogen prescription is based on the area showing the nitrogen status anomaly, which is where the nitrogen prescription will be applied reads on determining one or more zones of the digital cultivation map based on defining at least one feature of a zone using the at least one value ascertained for the at least one working parameter), wherein the at least one feature of the zone (area of nitrogen status anomaly) is selected from a location, an extent, a size, a shape, an alignment, or a combination thereof (see col. 25, lines 44-51 and Fig. 10, the area showing the nitrogen status anomaly, which is where the nitrogen prescription will be applied reads on wherein the at least one feature of a zone is selected from a location, an extent, a size, a shape, an alignment, or a combination thereof).
Shriver does not specifically teach wherein the extent of at least one zone at right angles to a cultivation direction is a whole multiple of the working width of an agricultural cultivation machine, and wherein at least one cultivation feature is selected from the following list: driving tracks, driving lanes, ploughing strips, flower strips, and plant separations.
Alster teaches wherein the extent of at least one zone at right angles to a cultivation direction (contour 402, Fig. 4) is a whole multiple of the working width of an agricultural cultivation machine (see page 5, lines 19-26; page 11, lines 1-5 & 13-19; and Fig. 4, Agricultural machine 104 is located in agricultural field 108 and traverses a series of paths (see 404 a,b,c, Fig. 4).  A first path 404a includes nodes 406 a,b,c,d which are connected by segments 408 a,b,c.  The agricultural machine moves down the first path 404a and changes the heading of the machine to traverse the contour 402 at right angles to the slope of contour 402.  This reads on wherein the extent of at least one zone at right angles to a cultivation direction is a whole multiple of the working width of an agricultural cultivation machine), and wherein at least one cultivation feature is selected from the following list: driving tracks, driving lanes, ploughing strips, flower strips, and plant separations (see col. 5, lines 19-30 and col. 11, lines 13-22 and Fig. 1 & Fig. 4, the paths 404(a) – 404(b) including segments 408 are paths to be traveled by an agricultural machine 104 and are a cultivation feature that reads on driving lanes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Shriver adapt to include wherein the extent of at least one zone at right angles to a cultivation direction is a whole multiple of the working width of an agricultural cultivation machine, and wherein at least one cultivation feature is selected from the following list: driving tracks, driving lanes, ploughing strips, flower strips, and plant separations because it would allow for the machine to travel up and down the cultivation direction in a manner that would give the machine more control on a particular surface (see Alster, page 11, lines 19-22) and machine driving lanes are a well- known cultivation feature.
Regarding claim 2 Shriver teaches wherein the image is analyzed in an automated manner by means of computer-implemented methods of image analysis (see col. 25, lines 51-64 and claim 1, col. 26, lines 12-26, nitrogen analysis system can be implemented in a computer-readable medium storing instructions and this reads on wherein the image is analyzed in an automated manner by means of computer-implemented methods of image analysis).
Regarding claim 3 Shriver teaches wherein the image is an aerial image or a satellite image (see col. 2, lines 65-67 and col. 3, lines 1-5, satellite imagery reads on satellite image).
Regarding claim 5 Alster teaches wherein the at least one working parameter is selected from the following list: driving route, driving direction, track width, working width, plant separation (see page 11, lines 1-5 & 13-22 and Fig. 4, machine travel path (404a,b,c, Fig. 4) and machine direction change to traverse the contour (402, Fig. 4) is a working parameter that reads on at least one working parameter is selected from the following list: driving route, driving direction, track width, working width, plant separation).
Regarding claim 7 Alster teaches wherein at least one boundary of a zone coincides with at least part of a boundary of a driving lane (see page 11, lines 1-5 & 13-22 and Fig. 4, travel path (404a,b,c, Fig. 4) intersecting the contour (402, Fig. 4) reads on wherein at least one boundary of a zone coincides with at least part of a boundary of a driving lane).
Regarding claim 8 Alster teaches wherein two boundaries of the at least one zone that run parallel to one another run parallel to a cultivation direction (traversal of contour 402) of an agricultural cultivation machine (see page 11, lines 1-5 & 13-19 and Fig. 4, Nodes 406c and 406b form a boundary of a zone that the machine traverses along path 408b.  Nodes 406g and 406f form another boundary of a zone that the machine traverses along path 408e.  The path 408b and 408e run parallel to one another and read on two boundaries of the at least one zone that run parallel to one another run parallel to a cultivation direction of an agricultural cultivation machine).
Regarding claim 9 Shriver teaches calling up a digital map of a field to a screen of a computer system on the part of a user (see col. 2, lines 7-10 & 15-17 and Fig. 10, presenting nitrogen-related information to a user account S170 reads on calling up a digital map of a field to a screen of a computer system on the part of a user); retrieving at least one digital image showing the field at an earlier juncture from a database on the computer system (see claim 1, col. 26, lines 12-14, receiving a first image of the geographic region from an image system, the first image associated with a first time reads on retrieving at least one digital image showing the field at an earlier juncture from a database on the computer system); automatically analyzing the image and identifying cultivation features (nitrogen status of soil) that give information as to how the field has been cultivated by machine (nitrogen application applied by machine (see claim 1, col. 26, lines 38-39)) in the past (see claim 1, col. 26, lines 15-27, determining a first growth stage at a first time for plants within the geographic region based on the first image; determining a first nitrogen change for the geographic regions based on the first growth stage; and repeating the above for a second nitrogen availability for the geographic region at a second time reads on analyzing the image and identifying cultivation features that give information as to how the field has been cultivated by machine in the past); displaying cultivation features on the screen (see col. 2, lines 7-10 & 15-17 and Fig. 10, for example, nitrogen prescription reads on displaying cultivation features on the screen); selecting displayed cultivation features on the part of the user (see col. 18, lines 4-6, nitrogen prescription is determined upon receipt of a prescription request from a user and this reads on selecting displayed cultivation features on the part of the user); automatically ascertaining at least one value (nitrogen prescription) for at least one working parameter (nitrogen application by machine) from the selected cultivation features (see claim 1, col. 26, lines 30-36, identifying a nitrogen status anomaly for the geographic region and in response to identifying the nitrogen status anomaly, determining a nitrogen prescription for the geographic region to be applied by machine reads on ascertaining at least one value (nitrogen prescription) for at least one working parameter with reference to the cultivation features); automatically creating a digital cultivation map (nitrogen prescription map) for the field, said cultivation map comprising multiple zones (see col. 21 and Fig. 10, lines 1-2, nitrogen prescription map reads on creating a digital cultivation map for the field, said cultivation map comprising multiple zones), with a at least one feature of the zone (nitrogen application to geographic region) matched to the at least one value (nitrogen prescription) ascertained for the at least one working parameter (see claim 1, col. 26, lines 37-40, and Fig. 10, Control instruction are generated based on the nitrogen prescription, wherein the nitrogen application equipment applies nitrogen according to the first control instructions (see Fig. 10, Nitrogen Prescription: 24 gal/ac).  This reads on with a at least one feature of the zone matched to the at least one value ascertained for the at least one working parameter); displaying the digital cultivation map (see Fig. 10); loading the digital cultivation map to a control system for an agricultural machine (see col. 20, lines 26-43 and Fig. 10, generating control instructions for agricultural equipment which functions to generate instructions for controlling agricultural equipment to apply application prescription and this reads on loading the digital cultivation map to a control system for an agricultural machine); and executing an agricultural measure with the aid of the agricultural cultivation machine, with a change in at least one working parameter of the agricultural cultivation machine when passing from a region of the field corresponding to one zone in the cultivation map to another region of the field corresponding to another zone in the cultivation map (see col. 18, lines 52-57 and Fig. 10, determining the nitrogen prescription including applying more nitrogen to areas historically having higher yield and applying less nitrogen to areas historically having lower yield reads on optionally executing an agricultural measure with the aid of the agricultural cultivation machine, with a change in at least one working parameter of the agricultural cultivation machine when passing from a region of the field corresponding to one zone in the cultivation map to another region of the field corresponding to another zone in the cultivation map).
Regarding claim 10 Shriver teaches a digital cultivation map (nitrogen prescription map) for the agricultural cultivation of a field (see col. 21 and Fig. 10, lines 1-2, nitrogen prescription map reads on digital cultivation map for the agricultural cultivation of a field).
Regarding claim 11 Shriver teaches a computer system comprising a receiving unit (see col. 26, lines 12-13 and Fig. 2, first images received by remote server and reads on receiving unit) and a processing unit (see col. 20, lines 26-34 and col. 25, lines 62-64); receiving an image of a field for crop plants (see claim 1, col. 26, lines 10-14 and Fig. 10, receiving a first image of the geographic region reads on providing an image of a field for crop plants); analyze the image and identifying cultivation features (nitrogen status of soil) that give information as to how the field has been cultivated by machine (nitrogen application applied by machine (see claim 1, col. 26, lines 38-39)) in the past (see claim 1, col. 26, lines 15-27, determining a first growth stage at a first time for plants within the geographic region based on the first image; determining a first nitrogen change for the geographic regions based on the first growth stage; and repeating the above for a second nitrogen availability for the geographic region at a second time reads on analyzing the image and identifying cultivation features that give information as to how the field has been cultivated by machine in the past); ascertain at least one value (nitrogen prescription) for at least one working parameter (nitrogen application by machine) based on the cultivation features (see claim 1, col. 26, lines 30-36, identifying a nitrogen status anomaly for the geographic region and in response to identifying the nitrogen status anomaly, determining a nitrogen prescription for the geographic region to be applied by machine reads on ascertaining at least one value (nitrogen prescription) for at least one working parameter with reference to the cultivation features); and create a digital cultivation map (presentation of nitrogen related information) for the field (see col. 25, lines 44-51 and Fig. 10, presenting nitrogen related information as a map illustrating geographic sub-region nitrogen prescriptions reads on creating a digital cultivation map for the field), determine one or more zones (geographic sub-region nitrogen prescriptions) of the digital cultivation map based on matching at least one feature of a zone (area of nitrogen status anomaly) to the at least one value (nitrogen prescription) ascertained for the at least one working parameter (nitrogen application by machine) (see col. 25, lines 43-50 & col. 26, lines 30-36 and Fig. 10, presenting nitrogen-related information including geographic sub-region nitrogen prescriptions, wherein the geographic sub-region of nitrogen prescription is based on the area showing the nitrogen status anomaly, which is where the nitrogen prescription will be applied reads on determining one or more zones of the digital cultivation map based on matching at least one feature of a zone to the at least one value ascertained for the at least one working parameter), wherein the at least one feature of a zone (area of nitrogen status anomaly) is selected from a location, an extent, a size, a shape, an alignment, or a combination thereof (see col. 25, lines 44-51 and Fig. 10, the area showing the nitrogen status anomaly, which is where the nitrogen prescription will be applied reads on wherein the at least one feature of a zone is selected from a location, an extent, a size, a shape, an alignment, or a combination thereof).
Shriver does not specifically teach wherein the extent of at least one zone at right angles to a cultivation direction is a whole multiple of the working width of an agricultural cultivation machine and wherein at least one cultivation feature is selected from the following list: driving tracks, driving lanes, ploughing strips, flower strips, and plant separations.
Alster teaches wherein the extent of at least one zone at right angles to a cultivation direction (contour 402, Fig. 4) is a whole multiple of the working width of an agricultural cultivation machine (see page 5, lines 19-26; page 11, lines 1-5 & 13-19; and Fig. 4, Agricultural machine 104 is located in agricultural field 108 and traverses a series of paths (see 404 a,b,c, Fig. 4).  A first path 404a includes nodes 406 a,b,c,d which are connected by segments 408 a,b,c.  The agricultural machine moves down the first path 404a and changes the heading of the machine to traverse the contour 402 at right angles to the slope of contour 402.  This reads on wherein the extent of at least one zone at right angles to a cultivation direction is a whole multiple of the working width of an agricultural cultivation machine), and wherein at least one cultivation feature is selected from the following list: driving tracks, driving lanes, ploughing strips, flower strips, and plant separations (see col. 5, lines 19-30 and col. 11, lines 13-22 and Fig. 1 & Fig. 4, the paths 404(a) – 404(b) including segments 408 are paths to be traveled by an agricultural machine 104 and are a cultivation feature that reads on driving lanes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Shriver adapt to include wherein the extent of at least one zone at right angles to a cultivation direction is a whole multiple of the working width of an agricultural cultivation machine, and wherein at least one cultivation feature is selected from the following list: driving tracks, driving lanes, ploughing strips, flower strips, and plant separations because it would allow for the machine to travel up and down the cultivation direction in a manner that would give the machine more control on a particular surface (see Alster, page 11, lines 19-22) and machine driving lanes are a well-known cultivation feature.
	Claim 12 recites a non-transitory storage medium on which a computer program is stored, which can be read into the working memory of a computer system, and causes the computer system to execute (see col. 25, lines 51-64) the following steps: receiving an image of a field for crop plants (see claim 1, col. 26, lines 10-14 and Fig. 10, receiving a first image of the geographic region reads on providing an image of a field for crop plants); analyzing the image and identifying cultivation features (nitrogen status of soil) that give information as to how the field has been cultivated by machine (nitrogen application applied by machine (see claim 1, col. 26, lines 38-39)) in the past (see claim 1, col. 26, lines 15-27, determining a first growth stage at a first time for plants within the geographic region based on the first image; determining a first nitrogen change for the geographic regions based on the first growth stage; and repeating the above for a second nitrogen availability for the geographic region at a second time reads on analyzing the image and identifying cultivation features that give information as to how the field has been cultivated by machine in the past); ascertaining at least one value (nitrogen prescription) for at least one working parameter (nitrogen application by machine) based on the cultivation features (see claim 1, col. 26, lines 30-36, identifying a nitrogen status anomaly for the geographic region and in response to identifying the nitrogen status anomaly, determining a nitrogen prescription for the geographic region to be applied by machine reads on ascertaining at least one value (nitrogen prescription) for at least one working parameter with reference to the cultivation features); and creating a digital cultivation map (presentation of nitrogen related information) for the field (see col. 25, lines 44-51 and Fig. 10, presenting nitrogen related information as a map illustrating geographic sub-region nitrogen prescriptions reads on creating a digital cultivation map for the field), determining one or more zones (geographic sub-region nitrogen prescriptions) of the digital cultivation map based on matching at least one feature of a zone (area of nitrogen status anomaly) to the at least one value (nitrogen prescription) ascertained for the at least one working parameter (nitrogen application by machine) (see col. 25, lines 43-50 & col. 26, lines 30-36 and Fig. 10, presenting nitrogen-related information including geographic sub-region nitrogen prescriptions, wherein the geographic sub-region of nitrogen prescription is based on the area showing the nitrogen status anomaly, which is where the nitrogen prescription will be applied reads on determining one or more zones of the digital cultivation map based on matching at least one feature of a zone to the at least one value ascertained for the at least one working parameter), wherein the at least one feature of a zone (area of nitrogen status anomaly) is selected from a location, an extent, a size, a shape, an alignment, or a combination thereof (see col. 25, lines 44-51 and Fig. 10, the area showing the nitrogen status anomaly, which is where the nitrogen prescription will be applied reads on wherein the at least one feature of a zone is selected from a location, an extent, a size, a shape, an alignment, or a combination thereof).
Shriver does not specifically teach wherein the extent of at least one zone at right angles to a cultivation direction is a whole multiple of the working width of an agricultural cultivation machine wherein at least one cultivation feature is selected from the following list: driving tracks, driving lanes, ploughing strips, flower strips, and plant separations.
Alster teaches wherein the extent of at least one zone at right angles to a cultivation direction (contour 402, Fig. 4) is a whole multiple of the working width of an agricultural cultivation machine (see page 5, lines 19-26; page 11, lines 1-5 & 13-19; and Fig. 4, Agricultural machine 104 is located in agricultural field 108 and traverses a series of paths (see 404 a,b,c, Fig. 4).  A first path 404a includes nodes 406 a,b,c,d which are connected by segments 408 a,b,c.  The agricultural machine moves down the first path 404a and changes the heading of the machine to traverse the contour 402 at right angles to the slope of contour 402.  This reads on wherein the extent of at least one zone at right angles to a cultivation direction is a whole multiple of the working width of an agricultural cultivation machine), and wherein at least one cultivation feature is selected from the following list: driving tracks, driving lanes, ploughing strips, flower strips, and plant separations (see col. 5, lines 19-30 and col. 11, lines 13-22 and Fig. 1 & Fig. 4, the paths 404(a) – 404(b) including segments 408 are paths to be traveled by an agricultural machine 104 and are a cultivation feature that reads on driving lanes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Shriver adapt to include wherein the extent of at least one zone at right angles to a cultivation direction is a whole multiple of the working width of an agricultural cultivation machine, and wherein at least one cultivation feature is selected from the following list: driving tracks, driving lanes, ploughing strips, flower strips, and plant separations because it would allow for the machine to travel up and down the cultivation direction in a manner that would give the machine more control on a particular surface (see Alster, page 11, lines 19-22) and machine driving lanes are a well-known cultivation feature.


Response to Arguments
IV.	Applicant's arguments filed November 8, 2022 have been fully considered but they are not persuasive. 
Regarding claims 1, 11, and 12 applicant argues that Alster does not teach “at least one cultivation feature is selected from the following list: driving tracks, driving lanes, ploughing strips, flower strips, and plant separations”.
The examiner disagrees.
Alster teaches at least one cultivation feature is selected from the following list: driving tracks, driving lanes, ploughing strips, flower strips, and plant separations (see col. 5, lines 19-30 and col. 11, lines 13-22 and Fig. 1 & Fig. 4).
The paths 404(a) – 404(b) including segments 408 are paths to be traveled by an agricultural machine 104 and are a cultivation feature that reads on driving lanes.  The agricultural machine moving through the paths 404(a) – 404(b) and altering its direction of movement by changing heading to traverse (travel up and down) the contour 402 indicates that the paths 404(a) – 404(b) are driving lanes.
Therefore, claims 1, 11, and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Shriver in view of Alster.

Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meyer zu Helligen et al. Pub. No.: US 2015/0285647 A1 discloses planning system and method for planning fieldwork including driving paths that are generated and displayed by the planning system, wherein the driving paths are used generate a work route for the field to be worked (see paragraph [0045] and Fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
December 15, 2022